Citation Nr: 1206867	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for anxiety and depression as secondary to service-connected hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2009, the Board issued a decision which denied claims for an increased rating for hepatitis C and entitlement to service connection for depression and anxiety disorder secondary to hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied service connection for depression and anxiety disorder for additional development and readjudication consistent with the directives contained therein.  [The Board's decision with regard to the Veteran's increased rating for hepatitis C was not disturbed.]  

This case has been remanded several times in 2010 and 2011 for additional development and adjudicative action, with the most recent remand occurring in July 2011.  The case has now been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The preponderance of the competent medical and other evidence of record reflects that Veteran's anxiety and depression were not caused or aggravated beyond their normal progression by service-connected hepatitis C.  


CONCLUSION OF LAW

The Veteran's anxiety and depression are not proximately due to, aggravated by, or the result of service-connected hepatitis C.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in November 2003, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  A March 2006 letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the secondary service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports, as well as evidence from the Social Security Administration (SSA), are of record, and multiple VA examinations were obtained beginning in January 2003, with the most recent occurring in September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2011 VA examination and the September 2011 addendum obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, refer to specific documents and medical history to support the conclusions reached, and address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection on a secondary basis for anxiety and depression that he believes were caused, or made worse, by his service-connected hepatitis C.  The Board notes that claims for direct service connection for anxiety and depression, and PTSD due to a claimed in-service sexually traumatic event were previously denied in January 2003 and in September 2004, respectively.  The Veteran has limited his argument to principles of secondary service connection; thus, the Board will proceed to consider this limited aspect of his appeal.  

In this regard, the Board notes that service connection is currently in effect for hepatitis C rated as 10 percent disabling.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448   (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310 , which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The claims file is voluminous, consisting of seven volumes of evidence that includes VA and private outpatient treatment records, VA examination reports, and SSA records submitted by the Veteran in connection with his claim.  These records cover a period from 2001 to 2010 and show the earliest medical evidence of treatment for anxiety and depression are VA outpatient treatment records dated in 2001.  The Veteran has also supplemented his contentions with excerpts from various articles printed from the Internet, some of which discuss hepatitis C infection and the mental health issues associated with hepatitis C.  

A January 2003 VA examination report shows the Veteran initially claimed his anxiety and depression were due to an in-service sexual trauma.  The report reflected that the Veteran's substance abuse and cocaine dependence made the rendering of a clear psychiatric diagnosis difficult.  The possible diagnoses included depression, PTSD, bipolar disorder, or a personality disorder.  A March 2004 VA examination for hepatitis C shows the Veteran's reports of weakness, anxiety, and depression that he attributed to hepatitis C.  The diagnosis was hepatitis C with residuals of weakness, depression, and anxiety. 

VA treatment records dated in November 2004 show the Veteran had been referred for psychological testing to assess his level of depression and anxiety and what relationship they could have with the deaths of his brother, father, and grandmother as well as an in-service sexual assault.  The Veteran was living in an alcohol dependence treatment facility and voiced frustration with trying to receive compensation for hepatitis C, and was experiencing financial difficulties due to unemployment.  The examiner reported the Veteran's performance on psychological functioning tests showed that he seemed to respond consistently and appropriately, but that he may have exaggerated his complaints as a cry for help or that he had an extremely negative perception of himself.  The examiner also noted the Veteran had a large number of somatic complaints and experienced impairment due to sensory symptoms, pain in particular, and that these symptoms may be associated with his high levels of depression and anxiety.  

In an August 2006 VA treatment note, the Veteran was diagnosed with depression and anxiety.  He talked about recurring nightmares regarding the sexual trauma and being discharged because of hepatitis C.  A May 2007 treatment note shows the Veteran's affect was anxious about his hepatitis C.  The examiner described this concern as dealing with his primary care physicians, the hepatitis C staff, and patient representatives in managing the care and treatment for his hepatitis. 

In January 2010, the Board remanded this case to arrange for the Veteran to undergo VA examination which was accomplished in May 2010.  The examiner noted review of the claims file and medical records, noting that the Veteran had recently been hospitalized in February 2010 for suicidal ideation.  It was noted that the Veteran had experienced an increase in anxiety about his health when he learned of his hepatitis C diagnosis.  However, he also had other life stressors that could account for his increased anxiety (e.g., separation from his wife and family, polysubstance abuse, work instability).  The examiner noted that the Veteran's pattern of worry about the hepatitis C diagnosis continued presently, but other life stressors (e.g., homelessness, unemployment, physical pain, little if any support system) may also have been contributing to his anxiety to a similar or greater degree.  It was further noted that the Veteran's impairment in interpersonal functioning was in part related to his anxiety over his hepatitis C diagnosis and low motivation/fatigue related to his depressed mood.  Following the examination, the examiner diagnosed chronic major depressive disorder with anxiety disorder NOS and cocaine dependence (in remission).  The examiner concluded that given the multiple stressors the Veteran had chronically faced, and his past hospitalization for depression and anxiety related to housing issues, the association between the hepatitis C and the depression/anxiety could not be resolved without resorting to speculation.  

Recently, the United States Court of Appeals for Veterans Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In June 2010, the claims file was returned to the examiner for an addendum opinion to address the inadequate rationale in the May 2010 VA opinion.  

The VA examiner again noted that at the time of his hepatitis C diagnosis, the Veteran was also experiencing a number of other psychosocial stressors, including separation from family, polysubstance abuse and work instability.  He explained that each of these factors potentially contributed to the increase of the Veteran's preexisting anxiety and depression.  The examiner then concluded that it was less likely than not that the Veteran's increase in anxiety and depression was related to his diagnosis of Hepatitis C.  Unfortunately, because the June 2010 addendum opinion failed to reconcile the different opinions rendered in the addendum and in the earlier May 2010 examination report, it was not considered an adequate basis on which to support a decision.  Thus, the VA opinion, while not discounted entirely, is entitled to a lesser degree of probative weight. 

Pursuant to the Board's March 2011 Remand, the Veteran was afforded another VA mental examination in April 2011.  The examiner noted that VA treatment records since 2005, show the Veteran had a recurrent pattern in which he sought mental health treatment in response to recent psychosocial stressors unrelated to his diagnosis of hepatitis C as well as ongoing difficulties related to substance abuse.  Psychiatric progress notes from August 2006 to August 2007, show that when there was a brief mention of hepatitis C in mental health progress notes there was no clear and obvious documentation of an associated increase in psychiatric distress directly and independently related to hepatitis C.  Rather these progress notes document an increase in frustration and similar reactions due to the compensation and pension process itself rather than hepatitis C.  

The VA examiner opined that it was less likely than not that the Veteran's depression and/or anxiety were significantly exacerbated by his service-connected hepatitis C and/or medical complications on the basis that the vast majority of his psychiatric treatment history (including his most recent brief psychiatric hospitalization in February 2010) have been predominately focused on issues not directly related to hepatitis C.  When there was mention of emotional distress related to hepatitis C, it was usually within the context of frustration with understanding the disease process, filing for claims related to hepatitis C, and to a lesser extent, the worry about the personal impact of having hepatitis C (which, to some degree, is a normal and typical reaction of anyone facing a significant chronic medical illness that does not necessarily indicate psychopathology).  

In September 2011, pursuant to the Board's July 2011 remand, the claims file was returned to the examiner, in pertinent part, for clarification of the portion of the March 2011 opinion addressing aggravation.  

The examiner reviewed of the claims file in its entirety as well as electronic medical records.  She noted that during the Veteran's recent examination in April 2011 he was diagnosed with major depressive disorder, anxiety, and polysubstance abuse in full sustained remission.  The Veteran also described a long-standing history of interpersonal difficulties strongly suggestive of a DSM-IV diagnosis of personality disorder.  The examiner offered the opinion that the Veteran's depression and anxiety were not caused by his service-connected hepatitis C or its medical complications.  She further opined that it was less likely than not that the Veteran's worry about the personal impact of having hepatitis C aggravated his depression/anxiety beyond their normal progression.  It was the examiner's opinion that the Veteran's worry related to having hepatitis C (and complications thereof) falls within the realm of a normal and typical reaction of anyone facing a significant chronic medical illness. 

The examiner's opinions were based on the fact that the vast majority of the Veteran's psychiatric treatment history (including his most recent brief psychiatric hospitalization in February 2010) have been predominantly focused on issues not directly related to hepatitis C.  She noted that for example, since September 2010, the Veteran had 25 encounters with various VA mental health professionals.  Of these 25 sessions, only seven (about 28 percent) include any direct mention of hepatitis C, including two sessions in April and June of 2011that simply document the Veteran's belief that his psychiatric symptoms were related to hepatitis C.  There was one session in May 2011 that documented the Veteran's confusion over hepatitis C results and three sessions in August and September 2011 that document the Veteran's concern over coping with hepatitis C including discussing his status with future partners and "feeling dirty" as a result of having hepatitis C.  Furthermore between May 2011 and September 2011 six of the seven sessions that mention hepatitis C occurred after the Veteran's recent April 2011 VA examination and after a May 2011 letter in which the Veteran detailed his disagreement with findings of that examination.  Thus the Veteran's presentation during these later sessions may have been influenced by a desire to actively discuss his hepatitis C in support of his claim.  

The examiner noted that since September 2010, there were only a few sessions that clearly document that the Veteran voiced worry or worry-like symptoms (January 2011 and August 2011).  In contrast the vast majority of these 25 sessions clearly document that the Veteran expressed anger and frustration, usually in the context of being disappointed in specific health care providers and/or his health care treatment at VA (such as not being able to obtain on-formulary medications).  Thus, neither his worry nor his coping with hepatitis C have been a consistent and salient issue in his mental health treatment since September 2010.  More likely than not the Veteran's symptoms of psychiatric distress primarily stem from other long-standing issues that pre-date his military service.  While hepatitis C does not appear to be a primary contributing factor for his depression and/or anxiety, it was possible that even his normal and typical emotional reactions toward having a chronic medical condition like hepatitis C could cause an exacerbation (to any degree) in his depression and/or anxiety.  However the degree of such exacerbation does not appear to be significantly greater than the degree of exacerbation that the Veteran might experience when facing other typical daily stressors as evidenced by the fact that his progress notes document a greater tendency to become agitated/frustrated in response to his dissatisfaction with specific health care providers and issues related to his healthcare rather than coping with his hepatitis C.  

The case has been remanded numerous times in order to properly resolve the etiological question of whether service-connected hepatitis C caused or aggravated anxiety and depression.  In January 2010, the VA examiner indicated he could not resolve the question without resort to speculation.  In June 2010, an addendum opinion was prepared and it was opined that it was less likely than not that the Veteran's increase in anxiety and depression was related to his diagnosis of Hepatitis C.  More recently, a VA examiner in September 2011 declined to find a nexus of causation or aggravation between service-connected hepatitis C and his depression and/or anxiety. 

Upon careful review of the medical evidence, the Board finds that the preponderance of the evidence is against the claim that the Veteran's current anxiety and depression was caused or aggravated by his service-connected hepatitis C.  Notably, the majority of etiological opinions on file fail to support the Veteran's claim. The most recent September 2011 opinion is the most compelling evidence on file.  The examiner based her opinion on a claims file review and provided a detailed rationale for her conclusions by accurately citing to numerous pieces of evidence.  

In 2011, the VA examiner specifically concluded that it was less likely than not that the Veteran's worry related to having hepatitis C aggravated his depression and anxiety beyond their normal progression.  It was explained that the Veteran's worry was a normal and typical reaction of anyone facing a significant chronic medical illness.  It was noted that the majority of the Veteran's mental health treatment failed to include any mention of hepatitis C.  Mental health treatment notes tended to reflect anger and frustration with the nature of his treatment .  His worry and coping with hepatitis C had not been a salient issue in his mental health treatment in recent years.  The Veteran's symptoms of psychiatric distress were noted as being long-standing in nature and predated his military service. 

There are no probative medical opinions on file that would otherwise support service connection.  To the extent that the 2004 VA examination report indicates that the Veteran's psychiatric problems are attributable to service-connected hepatitis C, it is noted that such is based on the Veteran's own theory of the claim.  The examiner did not provide any explanatory information which supported the Veteran's theory.  Further, any comments that hepatitis C could create a possible exacerbation of the Veteran's psychiatric problems are too equivocal to constitute competent credible evidence in support of the claim.  See September 2011 VA examination report.  Generally, exacerbations of his anxiety and depression were described as normal of an individual with significant health problems and within the normal progress of the conditions.  The competent evidence of record clearly opposes any conclusion that the Veteran suffers from a measurable degree of permanent disability from aggravation of his non-service-connected anxiety and depression by his service-connected hepatitis C.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  His primary argument is that his current anxiety and depression are the result of worry caused by his hepatitis C.  However at other times during the course of the appeal, the Veteran has attributed his anxiety/depression to in-service sexual trauma, financial difficulties, and the deaths of family members.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his psychiatric symptoms are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to observe worry or anxiety and its effect on his body, his opinion that specific disabilities were caused by his worry over hepatitis C is outweighed by the more thoroughly explained and detailed opinion of the September 2011 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran has not offered any medical evidence to refute the VA examiner's unfavorable opinion, so it is uncontroverted. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for anxiety and depression as secondary to service-connected hepatitis C is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


